 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
KYLE WILLIAMS et al.,
                                                    5:19-cv-995
                        Plaintiffs,                 (GLS/ATB)

                 v.

THE CITY OF SYRACUSE et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFFS:
The Law Office of Fred Lichtmacher       FRED B. LICHTMACHER, ESQ.
P.C.
116 West 23rd Street, Suite 500
New York, NY 10011

FOR THE DEFENDANTS:
City of Syracuse Corporation Counsel     CHRISTINA F. DEJOSEPH,
233 East Washington Street               ESQ.
Room 300 City Hall                       DANIELLE PIRES, ESQ.
Syracuse, NY 13202                       SOPHIE WEST, ESQ.

Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                               I. Introduction

     Plaintiffs Kyle Williams and Rachel Chrysler commenced this action

against defendants City of Syracuse, and City of Syracuse police officers
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 2 of 10




Gregory DiPuccio and Officer Liadka pursuant to 42 U.S.C. § 1983.

(Compl., Dkt. No. 1.) Pending is defendants’ motion for partial dismissal.

(Dkt. No. 8.) For the reasons that follow, defendants’ motion is granted.

                                      II. Background

A.    Facts1

      In September 2016, “[p]laintiffs, despite not having committed

crimes[,] were arrested and subjected to excessive and unnecessary

force.” (Compl. ¶ 11.) Specifically, “Williams was punched and kicked on

several areas of his body,” even though he was not resisting arrest, and

“Chrysler was tripped face first to the ground . . . and was otherwise

physically abused by . . . defendants.” (Id. ¶¶ 12-13.) After an ambulance

arrived at the scene, both plaintiffs were handcuffed. (Id. ¶ 14.) Liadka

further injured Williams while “out of the view of the public” by “beat[ing]

him up[,] causing him to incur broken bones.” (Id. ¶ 15.) And Liadka

further injured Chrysler while in the ambulance by “sticking a gloved finger

in an open wound she sustained when she was intentionally tripped to the

ground face first.” (Id. ¶ 16.)



       1
         The facts are drawn from plaintiffs’ complaint, (Dkt. No. 1), and presented in the light
most favorable to them.

                                                2
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 3 of 10




      Both plaintiffs were taken to Upstate Hospital, where they received

their first round of medical treatment and were subsequently released from

police custody. (Id. ¶ 18.) Williams had jaw surgery, and also sustained an

“eye socket injury for which he had to receive repeated treatment,” and

Chrysler “required sutures for her injuries and . . . was otherwise harmed.”

(Id. ¶ 17.)

      Williams was charged with resisting arrest, and was acquitted at trial.

(Id. ¶ 19.) The “officers created fictions[,] which they provided to the

[d]istrict [a]ttorney’s [o]ffice,” and these “fictions” were “used against both

[p]laintiffs in their prosecutions.” (Id. ¶ 20.)

B.    Procedural History

      Plaintiffs commenced this action on August 12, 2019, asserting the

following causes of action pursuant to 42 U.S.C. § 1983: (1) a Fourth

Amendment excessive force claim; (2) a Fourth Amendment failure to

intervene claim; (3) a Monell claim against the City of Syracuse; (4) a

Fourth Amendment malicious prosecution claim asserted by Williams; and

(5) a “violation of plaintiffs[’] Fourth, Fifth, and Sixth Amendment rights and

deprivation of his due process rights pursuant to the Fourteenth

Amendment via denial of a fair trial.” (Compl.)

                                         3
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 4 of 10




      Defendants seek dismissal of the Monell, malicious prosecution, and

fair trial claims. (Dkt. No. 8.)

                            III. Standard of Review

      “The standard for granting a Rule 12(c) motion for judgment on the

pleadings is identical to that of a Rule 12(b)(6) motion for failure to state a

claim.” Patel v. Contemporary Classics of Beverly Hills, 259 F.3d 123, 126

(2nd Cir. 2001) (internal citations omitted). The standard of review under

Fed. R. Civ. P. 12(b)(6) is well settled and will not be repeated here. For a

full discussion of the governing standard, the court refers the parties to its

prior decision in Ellis v. Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215, 218

(N.D.N.Y. 2010).

                                   IV. Discussion

A.    Monell Claim

      The City of Syracuse argues that plaintiffs’ counsel previously

brought very similar Monell claims against it, all of which were dismissed,

and that plaintiffs’ Monell claim in this case suffers from the same

deficiencies identified in those cases. See Moore v. City of Syracuse,

No. 5:18-cv-379, Dkt. No. 32 (Mar. 27, 2019); Arrindel-Martin v. City of

Syracuse, 5:18-CV-780, 2018 WL 6622193 (Dec. 18, 2018); Tennyson v.

                                         4
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 5 of 10




City of Syracuse, 5:16-cv-929, 2017 U.S. Dist. LEXIS 222355 (Nov. 15,

2017). The court, finding no significant difference in the way in which the

current complaint is drafted as compared to the complaints drafted by

counsel in those cases, agrees with defendants. Accordingly, for the same

reasons identified in the aforementioned cases, plaintiffs’ Monell claim is

dismissed with leave to amend.

B.    Malicious Prosecution Claim

      Defendants argue that Williams’ malicious prosecution claim fails

because he “does not allege that [d]efendants played an active role in his

prosecution or encouraged the prosecutor to act”; “does not allege that

[d]efendants withheld relevant and material information from prosecutors”;

and his claim “relies on conclusory ipse dixit allegations of evidence

fabrication insufficient to withstand a motion to dismiss.” (Dkt. No. 8,

Attach. 7 at 17.) In response, Williams argues that he “clearly alleged that

the individual defendant officers communicated with the [d]istrict [a]ttorney

and provided fabricated narratives”; that Williams “was ultimately acquitted

of the charges related to this incident after the criminal trial”; and that

“defendants beat [plaintiffs] with no legal justification, and arrested them to

cover up their unjustified use of force.” (Dkt. No. 10 at 13.)

                                        5
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 6 of 10




      The elements of a malicious prosecution claim under Section 1983

are: “(1) the defendant initiated a prosecution against plaintiff, (2) without

probable cause to believe the proceeding can succeed, (3) the proceeding

was begun with malice, and (4) the matter terminated in plaintiff’s favor.”

Rentas v. Ruffin, 816 F.3d 214, 220 (2d Cir. 2016) (alterations and citation

omitted). “An arresting officer may be held liable for malicious prosecution

if he or she played an active role in the prosecution, such as giving advice

and encouragement or importuning the authorities to act.” Barone v.

United States, No. 12 Civ. 4103, 2014 WL 4467780, at *17 (S.D.N.Y.

Sept. 10, 2014) (internal quotation marks and citation omitted). “In

addition, an officer will be liable for malicious prosecution if he or she

creates false information likely to influence a jury’s decision and forwards

that information to prosecutors, or . . . withholds relevant and material

information from the prosecutor.” Id. (internal quotation marks and citation

omitted).

      Although Williams recites the general elements of a malicious

prosecution claim, (Compl. ¶ 47), he has failed to meet the basic pleading

standard. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“Where the

well-pleaded facts do not permit the court to infer more than the mere

                                        6
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 7 of 10




possibility of misconduct, the complaint has alleged—but it has not

shown—that the pleader is entitled to relief.” (internal alterations and

quotation marks omitted)). And, to the extent Williams claims that

defendant officers “created fictions,” “falsehood[s],” and made “fraudulent

misrepresentations” to the district attorney’s office, (Compl. ¶¶ 20, 48, 50),

there are no allegations concerning the form or substance of the

information claimed to have been fabricated. See Myers v. Moore, 326

F.R.D. 50, 60 (S.D.N.Y. 2018) (“Plaintiff engages in group pleading,

lumping the three defendants together without pleading facts

demonstrating what each did that makes him liable for malicious

prosecution. . . . Accordingly, the [a]mended [c]omplaint does not

sufficiently plead a malicious prosecution claim.”); Willis v. Rochester

Police Dep’t, No. 15-CV-6284, 2018 WL 4637378, at *6 (W.D.N.Y. Sept.

27, 2018) (dismissing malicious prosecution claim for failure to state a

claim where the plaintiff only made “passing reference to ‘false statements

of facts’ . . . but fail[ed] to provide any further, or factual, context for that

allegation”); Longo v. Ortiz, No. 15-CV-7716, 2016 WL 5376212, at *4

(S.D.N.Y. Sept. 26, 2016) (“Plaintiff’s allegations as to false or fabricated

information are entirely conclusory and generalized and do not contain the

                                          7
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 8 of 10




specificity required to state a claim for malicious prosecution.” (citations

omitted)). Accordingly, defendants’ motion to dismiss Williams’ malicious

prosecution claim is granted, and the claim is dismissed with leave to

amend.

C.    Fair Trial Claim

      Defendants argue that plaintiffs’ fair trial claim should be dismissed

because plaintiffs fail to plausibly allege that they were denied the right to a

fair trial, and have not identified with any specificity the allegedly false

information at issue. (Dkt. No. 8, Attach. 7 at 13-15.) In response, plaintiffs

argue that they have “specifically allege[d] th[at] defendants relayed to

prosecutors fabricated narratives about plaintiffs resisting arrest, to justify

the excessive force to which they were subjected.” (Dkt. No. 10 at 11.)

      In order to maintain a fair trial claim based on fabrication of

information, plaintiffs must show that “an (1) investigating official

(2) fabricates information (3) that is likely to influence a jury’s verdict,

(4) forwards that information to prosecutors, and (5) the plaintiff suffers a

deprivation of life, liberty, or property as a result.” Garnett v. Undercover

Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016) (citation omitted). In order

to maintain the claim against a police officer, plaintiffs “must prove by a

                                         8
 Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 9 of 10




preponderance of the evidence that the officer created false information,

the officer forwarded the false information to prosecutors, and the false

information was likely to influence a jury’s decision.” Id. at 280 (citation

omitted).

      Plaintiffs’ allegations that defendant officers “created fictions” and

“fabricated evidence that was likely to influence a jury’s decision, forwarded

that information to prosecutors, and the [p]laintiffs suffered a deprivation of

liberty as a result,” (Compl. ¶¶ 20, 56), are threadbare and boilerplate, and

provide no factual context to support a fair trial claim. See Longo, 2016 WL

5376212, at *6 (dismissing a fair trial claim, noting that allegations that the

“defendants fabricated evidence, gave false testimony, and made false

extrajudicial statements to” the district attorney’s office “fail[ed] to state with

the requisite specificity the evidence that was purportedly fabricated”);

Wright v. Orleans County, No. 14-CV-622, 2015 WL 5316410, at *13

(W.D.N.Y. Sept. 10, 2015) (“[T]he failure to specify what constituted the

allegedly falsified information is fatal to [the p]laintiff’s fair trial claim.”);

Waddlington v. City of New York, No. 10 CV 5010, 2013 WL 5295247, at *9

(E.D.N.Y. Apr. 23, 2013) (dismissing fair trial claim, and noting that the

“[p]laintiff at no point alleges with specificity what false information

                                           9
Case 5:19-cv-00995-GLS-ATB Document 14 Filed 07/01/20 Page 10 of 10




[defendant police officers] created or forwarded to the D.A.’s [o]ffice”).

Accordingly, defendants’ motion to dismiss plaintiffs’ fair trial claim is

granted, and the claim is dismissed with leave to amend.

                                V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ motion for partial dismissal (Dkt. No. 8)

is GRANTED; and it is further

      ORDERED that plaintiffs’ Monell, malicious prosecution, and fair trial

claims are DISMISSED WITHOUT PREJUDICE and WITH LEAVE TO

AMEND; and it is further

      ORDERED that plaintiffs may file an amended complaint within thirty

(30) days of the date of this Order; and it is further

      ORDERED that the City of Syracuse is terminated as a defendant;

and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

July 1, 2020
Albany, New York


                                       10
